Citation Nr: 1229466	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for acne with cysts.

2. Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining age of 18.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from July 1978 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board considered and denied the Veteran's claim in a November 2010 decision.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2012 memorandum decision, vacated the Board's November 2010 decision, and remanded the Veteran's claim for further consideration.  

The issue of recognition of the Veteran's son as a helpless child is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Acne, marked by recurrent sebaceous cysts and minor scarring, involves 20 percent of the total body area, and 5 percent of exposed areas; there are no subjective complaints or objective findings of pain on examination, nor is there evidence of an unstable scar.  The Veteran has never asserted that any of his scars were painful and there is no evidence of such.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for acne with cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7806, 7828 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant legally adequate notice by letter dated in January 2008.  To the extent that notice regarding the acne claim was provided after initial adjudication, notice was followed by readjudication in March 2009 and August 2010 supplemental statements of the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided a VA examination in August 2006.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The examination is adequate for rating purpose; it includes a review of the Veteran's pertinent medical history and physical examination, and provides a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The more critical evidence consists of the evidence generated during the appeal period.  

The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of  "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected acne with cysts has been assigned an evaluation of 30 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828 (2008). 

The rating criteria applicable to disabilities of the skin were amended effective October 23, 2008.  However, the criteria under the DCs applicable to the Veteran's claim, DCs 7828 and 7806, have not changed in substance.  In any event, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008" unless the Veteran specifically requests consideration under the amended regulations.  73 Fed. Reg. 54,708 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  As the Veteran's claim for benefits was received by VA in December 2004, and there has been no request to review the claim under the new regulations, the Board will consider the diagnostic criteria in effect prior to the October 2008 amendments.

DC 7828 provides for a 30 percent evaluation for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118.  No higher disability evaluation is available under DC 7828.  DC 7828 also states that acne may also be rated as disfigurement of the head, face, or neck (dc 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

DC 7806 provides a 30 percent evaluation for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, warrants a 60 percent evaluation.  38 C.F.R. § 4.118.

DC 7806 also provides that the condition may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The Diagnostic Codes for scars were amended on July 31, 2002 and became effective on August 30, 2002.  Prior to that time, DC 7804 provided for compensable ratings for "scars, superficial, tender and painful on objective demonstration."

From August 30, 2002, DC 7804 provided for compensable ratings for "scars, superficial, painful on examination."

The Diagnostic Codes for scars were again amended on September 23, 2008, and became effective on October 23, 2008.  Since that time, DC 7804 has provided for compensable ratings for "scar(s),unstable or painful."

As the Veteran's claim for an increased evaluation was filed in December 2004, only the DC 7804 iteration effective August 30, 2002 is for application.

Evidence

VA treatment records from January 2003 to August 2010 reveal periodic complaints of recurrent cysts on the back, which the Veteran complained were itchy; topical medications were prescribed, and in March 2005 and June 2006, excision of the abscess was required.  Scars of the chest and back associated with acute flare-ups of acne were described, but overall providers stated the acne was stable.  The Veteran never complained of pain associated with any of his scars.

In January 2008, the Veteran reported that he was treated by Dr. MC at a VA clinic.  Although the notes of Dr. MC are contained in the records obtained through the VA computer system, he was still contacted directly by the RO on behalf of the Veteran.  In a March 2008 statement, Dr. MC reported that the Veteran had been treated for "repeated episodes" of sebaceous cysts.  

A VA skin examination was conducted in January 2005.  The Veteran reported that he had a history of recurrent cysts on his chest and back.  He averages one cyst a year.  He currently used a topical solution for treatment, and reported concern over a current growing cyst.  He currently had some cysts on his right upper arm.  On physical examination, multiple raised hypopigmented scars were noted on the back and chest.  The largest measured three to four centimeters in width.  The scars were superficial, without swelling, tenderness, or warmth.  Cysts on the arm were nontender.  The examiner noted that one cyst on the back was enlarged and soft, and required excision.  The January 2005 examination is not adequate for rating purposes, as the examiner failed to make required findings regarding the percentage of body area involved.  The Veteran did not complain of pain associated with any of his scars.

A new VA skin examination was conducted in August 2006.  Since the prior examination, the Veteran had two cysts removed.  He continued to have acne on his chest, back, and shoulders, and reported using an over the counter cream for treatment.  He did not use corticosteroids, but at times used a topical solution.  Flare-ups of acne occurred weekly.  The site of the most recent cyst excision, in June 2006, was slightly itchy.  On physical examination, multiple raised nodular hypopigmented scars were noted on the chest, shoulders, and upper back, as well as small well healed surgical scars on the chest.  The scars were generally superficial, nontender, and nonadherent; two on the back were keloid, measuring between one and two inches in length, and 3/4 inch wide.  One such scar was slightly tender to palpation.  Current cysts were noted on the back and the upper left arm.  The examiner stated that 20 percent of the total body area, or 5 percent of the exposed area, was affected by the skin condition.  The Veteran never complained of pain associated with any of his scars.

Analysis

Doctors have noted a maximum involvement of 20 percent of the total surface area of the body, or 5 percent of the exposed areas.  This corresponds to assignment of a 30 percent evaluation, and no more, under DC 7806.  A higher evaluation would be warranted for constant or near constant use of systemic therapy required over the past 12 months.  There is no showing or allegation of such.  The Veteran has used only topical creams and solutions, not drugs or corticosteroids.  He has, in fact, specifically denied such.  Although the most recent VA examination was approximately six years ago, treatment records are more current, and show no systemic treatment.  The Veteran has not alleged a worsening of his skin condition or alteration of his treatment since the most recent examination.  A 30 percent evaluation is warranted pursuant to DC 7806 throughout the appeal period.

The Board has considered and reconsidered whether the assignment of a separate disability evaluation is warranted under DC 7804 (superficial scars, painful on examination).  See generally Esteban v. Brown, 6 Vet. App. 259 (1994).  However, at no time has the Veteran complained of or sought treatment for painful scars, and VA treatment records do not reflect such symptomatology.  Further, neither the Veteran nor his representative have alleged to the RO, the Board, or the Court, that any of his scars have been painful at any point during the appeal period.  

Rather, VA treatment records reflect the Veteran has occasionally sought treatment for his service-connected condition, complaining of itchiness.  While the August 2006 VA examination report notes one scar to be "slightly tender to palpation", such symptomatology does not equate to "painful." 

"Painful" is generally defined as causing pain; hurtful.  The American Heritage Dictionary of the English Language (1976 ed.).  

"Tender" is generally defined as easily crushed or bruised; soft, fragile; capable of hurting; sensitive.  Id.

While compensation for a painful scar has been authorized throughout the appeal period, compensation for a tender scar has not been authorized since August 30, 2002, well before the Veteran filed his claim for increase in December 2004.  Accordingly, a separate compensable evaluation under DC 7804 is not warranted.  

There is no probative evidence of record to support an evaluation in excess of 30 percent for acne with cysts, or a separate compensable evaluation for scarring, at any point in the appeal period.  See Hart, supra.  Further, the schedular evaluations in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1).  see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, there is no evidence of record that the Veteran's skin disability has markedly interfered with employment; remand or referral of a claim for TDIU is not appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for acne with cysts is not warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 30 percent for acne with cysts is denied.


REMAND

The RO issued a rating decision denying recognition of the Veteran's son as a helpless child in an April 2010 rating decision.  The Veteran filed a timely notice of disagreement with this decision in September 2010.  No statement of the case (SOC) has been issued addressing the Veteran's NOD.  The appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran will then have an opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining age of 18.  Advise the Veteran that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


